Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 07/29/2022.This communication is considered fully responsive and sets forth below.																Response to Amendment				Acknowledgment is made of Applicant's submission of amendment, dated on 07/19/2022. This communication is considered fully responsive.
Allowable Subject Matter
Claims 3,11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed. and overcoming 112 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0263066) in view of HUANG – FU US 2020/0267606 A1
Regarding claim 1, Chiang discloses a method performed by a User Equipment (UE), the method comprising: 										identifying a policy indicating a dedicated bearer[0048] –[0049]  discloses UE is implementing TABLE 1(i.e. policy), wherein  the TABLE 1 discusses the UE steps the connection with LTE network by using the dedicated EPS bearer, and when the timer expire, the UE switch to the new  setup of the communication session  which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, such as  circuit - switched ( CS ) network , as compared to the type of RAN or RAT that was previously used by the originating UE),									 the dedicated bearer being used to establish voice services through a core network and an Internet Protocol (IP) Media Subsystem (IMS) network0022] the communication session can comprise a call, i.e., a voice-based communication session such as VoIP through  IMS core 102  (i.e. core network and an Internet Protocol (IP) Media Subsystem (IMS) network);; 		initiating a call by transmitting a first Session Initiation Protocol (SIP) message to the core network, the SIP message requesting the voice services from the core network and the IMS network( see fig. 1B and [0039] discuss  originating UE sending the communication session request 110(1) in the form of the SIP INVITE to the IMS core 102; wherein  the communication session can comprise a call, i.e., a voice-based communication session such as VoIP( see[0022]];wherein (IMS) core 102 is an  Internet Protocol Multimedia Subsystem (IMS) core 102(see [0020]); 									receiving a second SIP message from the core network(see fig.2B. step 210(1); the originating UE receiving a response SIP 183 (i.e. second message) from the IMS core 202); 
in response to the second SIP message,  triggering  a timer associated with a wait time to start(see fig. 2b and [0042] timer 212  is triggered by receiving a response SIP 183 from the IMS core 202, the timer value is P seconds (i.e. wait time),; 						determining, as an expired timer, the timer at expiration of the wait time, without a confirmation of establishment of the dedicated bearer associated with delivery of the voice services through the core network and the IMS network having been received(see fig. 2B and [0045] discuss the timer expires after P seconds, wherein the dedicated EPS bearer was not established within P seconds (i.e. no confirmation is received from the IMS core);; and 			in response to the expired timer being associated with a start time at which the second SIP message has been received, and an expiration time at which establishment of the dedicated bearer has not been confirmed, initiating a fallback option for the call( see fig.1,[0040]) and (fig.2b,[0046] ) wherein  in response to the timer firing/expiring/timing out at , the originating UE may perform a designated "fire" action(i.e. fallback option) which may include reattempting the setup of the communication session with new setup procedures , which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, as compared to the type of RAN or RAT that was previously used by the originating UE).
While Chiang discloses (see fig.2b and [0045] UE receives a response SIP 183(i.e. Second sip message), and further Chiang discloses a dedicated bearer policy [0048]-[0049] table1.
Chiang does not explicitly disclose a policy is network- initiated and the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer.										HUANG – FU US 2020/0267606 A1 discloses a policy is network- initiated [0005] receiving at the UE a quality of service (QoS) rule (i.e. network- initiated policy) ,wherein a QoS flow description associated with an evolved packet system (EPS) bearer context of a packet data network (PDN) connection), and the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer[0027] discloses UE received from network, 5G QoS flow parameter which are associated with the respective EPS bearers, for example, The PDN connection 103(i.e. the dedicated bearer) include EPS bears each associated with QoS parameters and traffic flow templates defining the respective EPS bearers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating a policy is network- initiated and the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer., as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]). 

Regarding claim 22, the combination Chiang, and HUANG – FU discloses all the features with respect to claim 1.
Chiang does not disclose wherein the request to establish the dedicated bearer indicates a Quality of Service (QoS) level associated with the voice services.
HUANG – FU US 2020/0267606 A1 discloses wherein the request to establish the dedicated bearer indicates a Quality of Service (QoS) level associated with the voice services [0027] discloses UE received from network, 5G QoS flow parameter which are associated with the respective EPS bearers, for example, The PDN connection 103(i.e. the dedicated bearer) include EPS bears each associated with QoS parameters and traffic flow templates defining the respective EPS bearers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating wherein the request to establish the dedicated bearer indicates a Quality of Service (QoS) level associated with the voice services, as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]). 
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over over Chiang et al. (US 2018/0263066) in view of HUANG – FU US 2020/0267606 A1 in view of Aoyagi et al US 2020/0336979 A1.

Regarding claim 2, the combination Chiang, and HUANG – FU discloses all the features with respect to claim 1.
the combination Chiang, and HUANG – FU  discloses wherein the dedicated bearer is a first dedicated bearer and the core network is a first core network associated with a first network technology (see HUANG – FU, fig.1: PDU session 104(i.e. first bearer)  is associated with a 5G core (5GC)(i.e. a first core network associated with a first network technology),  the PDN connection 103(i.e. second bearer )  is associated with an evolved packet core (EPC) network(i.e. a second core network associated with a second network technology), wherein  the UE may store EPS session parameters (including EPS bearer contexts) associated with the PDN connection 103 ,. For example, the stored EPS session parameters can include QoS parameters and TFTs associated with the respective EPS bearers as well as mapping relationship between the QoS flows in the PDU session 104 and respective EPS bearers in a PDN connection (see HUANG – FU [0028]) (i.e. each PDU session 104(i.e. first bearer) is associated with QOS and PDU session 103(i.e. second bearer) is associated with QOS),
the combination Chiang, and HUANG – FU  does not disclose wherein initiating the fallback option comprises:  ee &HayesAttorney Docket No. TM2-0766US56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services; receiving a confirmation of the second dedicated bearer from the second core network; and receiving the voice services from the second core network via the second dedicated bearer.
Aoyagi et al US 2020/0336979 A1 discloses wherein initiating the fallback option (see  fig.4 step S110-a and fig. 5 step 230-a;   [0060]-[0062] discuss  the 5G system 200 instructs the UE 100 to perform fallback to the 4G system 300 , wherein the UE 100 receives the fallback instruction from the 5G core network 220) comprises:  
ee &HayesAttorney Docket No. TM2-0766US 56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services( see fig. 4, step S150 and fig.5 ;step S270; the UE 100 transmits the attach request signal to the 4G core network 320)( see[0060]), 
receiving a confirmation of the second dedicated bearer from the second core network (see fig.4, steps S160-S170, and fig. 5, steps S280-S290, after a communication bearer is configured in the 4G core network 320, the UE 100 receives the attach complete response signal from the 4G core network 320)(see[0060]); and 
receiving the voice services from the second core network via the second dedicated bearer [0060] discuss the UE 100 performs the IMS incoming/outgoing communication to the IMS 500 via the 4GRAN 310 and the 4G core network 320, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Chiang, and HUANG – FU by incorporating wherein  initiating the fallback option comprises:  ee &HayesAttorney Docket No. TM2-0766US 56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services; receiving a confirmation of the second dedicated bearer from the second core network; and receiving the voice services from the second core network via the second dedicated bearer, as taught by Aoyagi, in order to perform fallback from 5G system to a system other than the 5G system (see Aoyagi [0001]). 
Claims 4-5,12-13 ,16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0263066) in view of HUANG – FU US 2020/0267606 A1 in view of ZHU et al : US 2020/0245195 A1
Regarding claim 4, Chiang discloses  A method performed by a User Equipment (UE) implementing a policy[0048] discuss UE is implementing TABLE 1( i.e. policy ), wherein  the TABLE 1 discuss the UE steps the connection with LTE network by using the dedicated EPS bearer, and when the timer expire, the UE switch to the new  setup of the communication session  which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, such as  circuit - switched ( CS ) network , as compared to the type of RAN or RAT that was previously used by the originating), the method comprising: 												receiving, from a first core network, a message (see fig.2B. wherein the originating UE receiving a response from a node of a telecommunications network, such as a node in the IMS core 202, wherein the “SIP response” is a message that is sent from the IMS core 102 to a UE, such as the originating UE (see [0026]),								in response to the message, initiating a timer associated with a wait time (see fig. 2b and [0042] timer212  is triggered by receiving a response SIP 183 from the IMS core 202, the timer value is P seconds (i.e. wait time), 							determining, as an expired timer, the timer at expiration of the wait time, without having received a confirmation that has been established in the first core network received (see fig. 2B and [0045] discuss the timer expires after P seconds, wherein the dedicated EPS bearer was not established within P seconds (i.e. no confirmation is received from the IMS core); and 		in response to the expired timer being associated with establishment of the 5G 5Q1 data flow having been requested but not confirmed, initiating a fallback process. (see fig.1,[0040]) and (fig.2b,[0046] ) wherein  in response to the timer firing/expiring/timing out at , the originating UE may perform a designated "fire" action(i.e. fallback option) which may include reattempting the setup of the communication session with new setup procedures , which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, as compared to the type of RAN or RAT that was previously used by the originating UE).
While. Chiang discloses (see fig.2b and [0045] UE receive a response SIP 183(i.e. second sip message) and further Chiang discloses a dedicated bearer policy [0048]-[0049] table1.														Chiang does not explicitly disclose a policy is network- initiated, a message including a request to establish Quality of Service (QoS) sensitive services, and a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services.					HUANG – FU US 2020/0267606 A1 discloses a policy is network- initiated [0005] receiving at the UE a quality of service (QoS) rule (i.e. network- initiated policy), wherein a QoS flow description associated with an evolved packet system (EPS) bearer context of a packet data network (PDN) connection),									a message including a request to establish Quality of Service (QoS) sensitive services [0027] discloses UE received from network, 5G QoS flow parameter which are associated with the respective EPS bearers, for example, The PDN connection 103(i.e. the dedicated bearer) include EPS bears each associated with QoS parameters and traffic flow templates defining the respective EPS bearers).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating a policy is network- initiated, a message including a request to establish Quality of Service (QoS) sensitive services, as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]).										The combination Chiang, and HUANG – FU does not explicitly disclose a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services.				ZHU et al : US 2020/0245195 A1 discloses  a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services[0060]-[0061] discuss  (IMS) establishing communication with UE based a one or more QoS parameters, wherein QoS   is an indication of 5G QoS identifier (5QI).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chiang and HUANG – FU by incorporating a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services, as taught by ZHU, in order to perform a procedure for voice fallback, from 5G NR to another radio access technology (RAT) (see ZHU [0032]).

Regarding claim 12, Chiang discloses a   device implementing a policy [0048] discuss UE is implementing TABLE 1( i.e. policy ), wherein  the TABLE 1 discuss the UE steps the connection with LTE network by using the dedicated EPS bearer, and when the timer expire, the UE switch to the new  setup of the communication session  which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, such as  circuit - switched ( CS ) network , as compared to the type of RAN or RAT that was previously used by the originating), 								the device comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations [0082] discuss the UE (i.e. device) includes one or more processors  and one or more forms of computer-readable memory , wherein The memory can include a computer-executable instructions (or logic) that, when executed, by the processor(s) 602, perform the various acts and/or processes disclosed herein) ,comprising: 
receiving, from a first core network, a message ( see fig.2B. wherein the originating UE receiving a response from a node of a telecommunications network, such as a node in the IMS core 202, wherein the  “SIP response”  is  a message that is sent from the IMS core 102 to a UE, such as the originating UE ( see[0026]),
in response to the message, initiating a timer associated with a wait time (see fig. 2b and [0042] timer212 is triggered by receiving a response SIP 183 from the IMS core 202, the timer value is P seconds (i.e. wait time), 									determining, as an expired timer, the timer at expiration of the wait time, without having received a confirmation t that has been established in the first core network(see fig. 2B and [0045] discuss the timer expires after P seconds, wherein the dedicated EPS bearer was not established within P seconds (i.e. no confirmation is received from the IMS core); and 
in response to the expired timer associated with establishment of the 5G 5Q1 data flow having been requested but not confirmed , initiating a fallback process (see fig.1,[0040]) and (fig.2b,[0046] ) wherein  in response to the timer firing/expiring/timing out at , the originating UE may perform a designated "fire" action(i.e. fallback option) which may include reattempting the setup of the communication session with new setup procedures , which  includes reattempting the setup of the communication session using a different type of RAN, or a different type of RAT, as compared to the type of RAN or RAT that was previously used by the originating UE).
HUANG – FU US 2020/0267606 A1 discloses a policy is network- initiated [0005] receiving at the UE a quality of service (QoS) rule (i.e. network- initiated policy), wherein a QoS flow description associated with an evolved packet system (EPS) bearer context of a packet data network (PDN) connection),
a message including a request to establish Quality of Service (QoS) sensitive services[0027] discloses UE received from network, 5G QoS flow parameter which are associated with the respective EPS bearers, for example, The PDN connection 103(i.e. the dedicated bearer) include EPS bears each associated with QoS parameters and traffic flow templates defining the respective EPS bearers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating a policy is network- initiated, a message including a request to establish Quality of Service (QoS) sensitive services, as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]). 
The combination Chiang, and HUANG – FU does not explicitly disclose a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services
ZHU et al : US 2020/0245195 A1 discloses  a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services[0060]-[0061] discuss  (IMS) establishing communication with UE based a one or more QoS parameters, wherein QoS   is an indication of 5G QoS identifier (5QI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chiang and HUANG – FU by incorporating a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services, as taught by ZHU, in order to perform a procedure for voice fallback, from 5G NR to another radio access technology (RAT) (see ZHU [0032]).
Regarding claims 5 and 13, the combination Chiang, HUANG – FU and ZHU discloses all the features with respect to claims 4 and 12, respectively.
Chiang further discloses transmitting, to the first core network, a Session Initiation Protocol (SIP) INVITE message, wherein the message is a SIP 100 Trying response [0036] discuss the UE sends a SIP INVITE request to the IMS core 102, and receiving a 100 Trying response as response).
The combination Chiang, and HUANG – FU does not explicitly disclose the QoS-sensitive services.
ZHU et al US 2020/0245195 A1discloses the QoS-sensitive services [ 0061] discus [0060]-[0061] discuss  (IMS) establishing communication with UE based a one or more QoS parameters, wherein QoS   is an indication of 5G QoS identifier (5QI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chiang and HUANG – FU by incorporating the QoS-sensitive services, as taught by ZHU, in order to perform a procedure for voice fallback, from 5G NR to another radio access technology (RAT) (see ZHU [0032]).

Regarding claim 16, the combination Chiang, HUANG – FU and ZHU discloses all the features with respect to claim 12.
Chiang further discloses wherein the timer expires about 5 seconds to about 30 seconds after initiating the timer [0033] The timer value may be specified in any suitable unit of time (e.g., seconds, milliseconds, minutes, etc.).

Regarding claim 21, the combination Chiang, HUANG – FU and ZHU discloses all the features with respect to claim 4.
Chiang further discloses the message is a SIP 100 Trying response [0036] discuss receiving a 100 Trying response as response),
the timer is triggered to start at the start time at which the SIP 100 Trying response is received (see fig. 2b and [0042] timer212 is triggered by receiving a response from the IMS core 202, the timer value is P seconds (i.e. wait time), 	.
The combination Chiang, and HUANG – FU does not explicitly disclose the QoS-sensitive services.
ZHU et al US 2020/0245195 A1discloses the QoS-sensitive services [ 0061] discus [0060]-[0061] discuss  (IMS) establishing communication with UE based a one or more QoS parameters, wherein QoS   is an indication of 5G QoS identifier (5QI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chiang and HUANG – FU by incorporating the QoS-sensitive services, as taught by ZHU, in order to perform a procedure for voice fallback, from 5G NR to another radio access technology (RAT) (see ZHU [0032]).

Claim 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0263066) in view of HUANG – FU US 2020/0267606 A1 in view ZHU et al US 2020/0245195A1) in view of Aoyagi et al US 2020/0336979 A1.

Regarding claims 9 and 17, the combination Chiang, HUANG – FU and ZHU discloses all the features with respect to claims 4 and 12, respectively.
The combination Chiang, and HUANG – FU and ZHU  discloses wherein the dedicated bearer is a first dedicated bearer and the core network is a first core network associated with a first network technology (see HUANG – FU, fig.1: PDU session 104(i.e. first bearer)  is associated with a 5G core (5GC)(i.e. a first core network associated with a first network technology),  the PDN connection 103(i.e. second bearer )  is associated with an evolved packet core (EPC) network(i.e. a second core network associated with a second network technology), wherein  the UE may store EPS session parameters (including EPS bearer contexts) associated with the PDN connection 103 ,. For example, the stored EPS session parameters can include QoS parameters and TFTs associated with the respective EPS bearers as well as mapping relationship between the QoS flows in the PDU session 104 and respective EPS bearers in a PDN connection (see HUANG – FU [0028]) (i.e. each PDU session 104(i.e. first bearer) is associated with QOS and PDU session 103(i.e. second bearer) is associated with QOS).
The combination Chiang, and HUANG – FU and ZHU explicitly disclose wherein initiating the fallback option comprises:  ee &HayesAttorney Docket No. TM2-0766US56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services; receiving a confirmation of the second dedicated bearer from the second core network; and receiving the voice services from the second core network via the second dedicated bearer.
Aoyagi et al US 2020/0336979 A1 discloses wherein initiating the fallback option (see  fig.4 step S110-a and fig. 5 step 230-a;   [0060]-[0062] discuss  the 5G system 200 instructs the UE 100 to perform fallback to the 4G system 300 , wherein the UE 100 receives the fallback instruction from the 5G core network 220) comprises:  
ee &HayesAttorney Docket No. TM2-0766US 56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services (see fig. 4, step S150 and fig.5; step S270; the UE 100 transmits the attach request signal to the 4G core network 320) (see [0060]), 
receiving a confirmation of the second dedicated bearer from the second core network (see fig.4, steps S160-S170 AND fig. 5, steps S280-S290, after a communication bearer is configured in the 4G core network 320, the UE 100 receives the attach complete response signal from the 4G core network 320 )(see[0060]); and 
receiving the voice services from the second core network via the second dedicated bearer [0060] discuss the UE 100 performs the IMS incoming/outgoing communication to the IMS 500 via the 4GRAN 310 and the 4G core network 320, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Chiang, HUANG – FU and ZHU by incorporating wherein  initiating the fallback option comprises:  ee &HayesAttorney Docket No. TM2-0766US56transmitting, to a second core network associated with a second network technology, a request for a second dedicated bearer associated with delivery of the voice services; receiving a confirmation of the second dedicated bearer from the second core network; and receiving the voice services from the second core network via the second dedicated bearer, as taught by Aoyagi, in order to perform fallback from 5G system to a system other than the 5G system (see Aoyagi [0001]). 
Regarding claims 10 and 18, the combination Chiang, and HUANG – FU, ZHU and Aoyagi discloses all the features with respect to claims 9 and 17, respectively.
Chiang does not explicitly disclose wherein the first network technology is a 5G network technology and the second network technology is a 4th Generation (4G) network technology or a Circuit-Switched (CS) network technology.
HUANG – FU discloses wherein the first network technology is a 5G network technology (see fig.1, 5GC network) and the second network technology is a 4th Generation (4G) network technology (see fig.1 EPS network) or a Circuit-Switched (CS) network technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating wherein the first network technology is a 5G network technology and the second network technology is a 4th Generation (4G) network technology  or a Circuit-Switched (CS) network technology , as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]). 

Claim 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over over Chiang et al. (US 2018/0263066) in view of HUANG – FU US 2020/0267606 A1 in view of ZHU in view of Klingenbrunn et al. US 2010/0074109 A1

Regarding claims 6 and 14, the combination Chiang, HUANG – FU ,ZHU  discloses all the features with respect to claim 412, respectively.
the combination Chiang, HUANG – FU ,ZHU   does not explicitly disclose wherein the message indicates a Quality of Service (QoS) level of the 5QI data flow that is assigned by the core network.  
US Klingenbrunn et al. US 2010/0074109 A1 discloses wherein the message indicates a Quality of Service (QoS) level of the 5QI data flow that is assigned by the core network [0072] UE 410 can receive a network-initiated QoS request, wherein network 620 can signal an indication that network-initiated QoS is supported and/or preferred(see[0074]).20100074109 A1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Chiang, and HUANG – FU, ZHU and  by incorporating wherein the message indicates a Quality of Service (QoS) level of the 5QI data flow that is assigned by the core network, as taught by Klingenbrunn, in order to  abstractindicate a preference for network-initiated QoS ( Klingenbrunn :abstract)
Regarding claims 7 and 15, the combination Chiang, HUANG – FU , ZHU  and Klingenbrunn  discloses all the features with respect to claim 6 and 14, respectively.
the combination Chiang, HUANG – FU does not disclose wherein the QoS level comprises at least one of a priority of the QoS-sensitive services, a maximum packet delay budget of the QoS-sensitive services, or a maximum packet error loss rate of the QoS- sensitive services 
ZHU discloses  wherein the QoS level comprises at least one of a priority of the QoS-sensitive services, a maximum packet delay budget of the QoS-sensitive services, or a maximum packet error loss rate of the QoS- sensitive services (see zhu [0060] discuss  The QoS flow may be associated with one or more QoS parameters for the voice call, such as a packet loss rate parameter, a latency parameter, a throughput parameter, a packet error rate parameter, or other QoS parameters.( see provisional[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chiang and HUANG – FU by incorporating a 5th Generation (5G) QoS Indicator (5QI) data flow associated with the QoS-sensitive services, as taught by ZHU, in order to perform a procedure for voice fallback, from 5G NR to another radio access technology (RAT) (see ZHU [0032]).

Response to Remarks/Arguments
Applicant’s argument:
 	Applicant argued that the references cited, dos not disclose “"in response to the
expired timer being associated with a start time at which the dedicated bearer
establishment request message has been received, and an expiration time at which
establishment of the dedicated bearer has not been confirmed, initiating a tailback option
for the call" as cited in claim 1.
-Claim 2 is Non-Obvious over Chiang. Huang. and Aoyagi
-Claim 3 is Non-Obvious over Chiang. Huang. Aoyagi. and Jung
-Claims 4, 5, 8, 12, 13, and 16 Are Non-Obvious over Chiang. Huang. and Zhu 		                           - Claims 9, 10, 17, and 18 Are Non-Obvious over Chiang. Huang. Zhu, and
Aoyagi				                         -Claims 11, 19, and 20 Are Non-Obvious over Chiang. Huang. Zhu, Aoyagi and Jung
-Claims 6, 7, 14, and 15 Are Non-Obvious over Chiang. Huang. Zhu, and Klingenbrunn
Examiner’s response
Regarding Claim Rejections - 35 USC § 103: 
Applicant’s remarks and argument filed on 07/29/2022 to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims. 										In reasonable broader interpretation, the reference Chiang et al US 2018 / 0263066 A1 teaches the limitation "in response to the expired timer being associated with a start time at which the dedicated bearer establishment request message has been received, and an expiration time at which establishment of the dedicated bearer has not been confirmed, initiating a tailback option for the call" as cited in claim1.									In reasonable broader interpretation, Chiang et al US 2018 / 0263066 A1 disclose in the fig.  2B, the inventive concept of this application , where the UE received SIP 183(i.e. second message ) from the IMS core 202 for establishing setup procedures, and in response to the received message,  UE triggers the timer 212,which start and end at  P seconds, wherein the timer 212 expires at 222 after P seconds without receiving no confirmation of the dedicated bear from network, the UE perform fire” action (i.e. fallback procedure).				Chiang does not explicitly disclose the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer.			However, HUANG – FU US 2020/0267606 A1 discloses the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer [0027] discloses UE received from network, 5G QoS flow parameter which are associated with the respective EPS bearers, for example, The PDN connection 103(i.e. the dedicated bearer) include EPS bears each associated with QoS parameters and traffic flow templates defining the respective EPS bearers).								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang by incorporating the message being received as a dedicated bearer establishment request message including a request to establish the dedicated bearer., as taught by HUANG – FU, in order to perform a handover procedure to switch from the EPS to the 5GS (see HUANG – FU [0024]).



    PNG
    media_image1.png
    902
    1430
    media_image1.png
    Greyscale



 
Regarding the Non-Obvious of claims 2-20.
In response to Applicant’s argument that Non-Obvious of claims 2-20.
 The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   											It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 4,12 recite features analogous to those of Claim 1, the cited passages teach independent claims 4, and 12, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478